GRAVES, Presiding Judge.
The conviction is for unlawfully operating a motor vehicle upon a public highway *379while under.the influence of intoxicating liquor. The punishment assessed ⅛ a fine of $'300 and confinement in the county jail for a period of seven days.
The record is before us without a statement of facts of bills of exception, and all ■matters of procedure appear regular. Therefore, nothing, is presented for review.
The judgment of the trial court is affirmed, and no motion for rehearing will be permitted to be filed.